17 So.3d 917 (2009)
WASTE PRO OF FLORIDA, INC., Appellant,
v.
EMERALD WASTE SERVICES, LLC and Joel Thornton, Appellees.
No. 1D09-2211.
District Court of Appeal of Florida, First District.
September 30, 2009.
Lorence J. Bielby and John K. Londot of Greenberg Traurig, P.A., Tallahassee; and Elliot H. Scherker, Elaine D. Walter, and Julissa Rodriguez of Greenberg Traurig, P.A., Miami, for Appellant.
Dawn Pompey Whitehurst and Roosevelt Randolph of Knowles & Randolph, P.A., Tallahassee, for Appellees.

CORRECTED OPINION
PER CURIAM.
Because the trial court lacked jurisdiction to enter the order on review, we quash the order. See Stack v. Okaloosa County, 347 So.2d 145, 146 (Fla. 1st DCA 1977); see also Bailey v. Bailey, 392 So.2d 49, 52 (Fla. 3d DCA 1981); Soles v. Soles, 536 So.2d 367 (Fla. 1st DCA 1988); Kosa v. State, 923 So.2d 1285 (Fla. 4th DCA 2006).
WOLF, PADOVANO, and THOMAS, JJ., concur.